Warren E. Burger: We’ll hear arguments next in Number 75-1157, Town of Lockport against the Citizens Community Action. Mr. Fuzak I think you may procede when you are ready.
Victor T. Fuzak: Mr. Chief Justice and may it please the Court. This is an appeal from a judgment of a Three-Judge District Court sitting for the Western District of New York. That court ruled that provisions of the New York State Constitution and of the New York State Municipal Home Rule Law relating to the procedures to be followed in connection with the effectuation of changes in the form or structure of county governments were unconstitutional as being in violation of the equal -- of the Equal Protection Clause of the Fourteenth Amendment. The provisions in question set forth the procedures which are to be followed in the event that the people of a particular county wish to change the form of their government. The traditional form of county government in New York State is a legislative form. That was the form in Niagara County with which this case is concerned. The constitutional and statutory provisions provide as follows: If the citizens wish to change the form of their government in any respect or to transfer functions of government between towns, villages, or the county, they can only do so if the county legislature adopts a local law for presenting those changes or providing for those changes, then that local law must be put to referendum of the citizens of the county as a whole, and then in order to have the local law take effect and become the law of the county, that local law must obtain the majority of the votes cast by the voters residing in the cities of the county, and it also must obtain the majority of the votes cast by the voters residing in the towns of the county, both taken as separate units. And whether or not the particular proposal obtains a majority of all of the votes in the county taken as a single unit is not determinative of the issue. The District Court held in this case that those provisions violated the Equal Protection Clause in view the fact that they denied the citizens of the county, the rights of the one man or "one person, one vote" doctrine. I might recite very briefly, if I may, the facts of the case to put the matter in perspective. In 1972, the Niagara County Legislature adopted a proposed local law, which would effectuate a new charter form of government for the Niagara County residents. That new charter form of government would have changed the county form of government from a legislative form to a combined executive and legislative form. It would have created the new positions, elective positions of county executives and other subsidiary county officials. It adopted that local law and it put the local law to referendum in November of 1972. At that referendum, the voters of the towns of -- residing in the towns of the county did not approve the proposed changes by majority. They disapproved of those changes. The voters who resided in the cities of the county on the other hand by a majority approved the proposed changes.
William H. Rehnquist: Mr. Fuzak?
Victor T. Fuzak: Yes sir.
William H. Rehnquist: In New York State, are town simply geographical areas or are they small cities?
Victor T. Fuzak: Well, they’re not small cities, they have different functions and they have different powers, but they do have internal government structures. The town will have a supervisor, the town will have a town board, and much like a city will have a Mayor and a City Council and that type of thing.
William H. Rehnquist: But the whole State isn’t divided into towns in the way some New England States have.
Victor T. Fuzak: Yes, I think it’s -- in point of fact, it is. The whole State is divided initially, the major super structure is the county, and then from there, you go to the city and the town, which have different rights and powers, and so on and, inclusive in the towns very frequently are villages, which was the case here as well.
Byron R. White: Well, as you state -- does the county here was what was involved is a new county charter?
Victor T. Fuzak: Yes sir, Mr. Justice White.
Byron R. White: Now, would the provisions of the county charter be equally applicable throughout the county?
Victor T. Fuzak: Yes sir, that's right.
Byron R. White: Or, with respect to everybody.
Victor T. Fuzak: Yes sir, that's right.
Byron R. White: Inside towns and outside?
Victor T. Fuzak: Inside towns, inside cities, everyone residing within that county is to be covered --
Byron R. White: Are they subject to everything that there is -- that’s in the charter.
Victor T. Fuzak: Precisely right, yes sir.
William J. Brennan, Jr.: How many towns are there, Mr. Fuzak, in this county?
Victor T. Fuzak: 12.
William J. Brennan, Jr.: And how many cities?
Victor T. Fuzak: There are three.
William J. Brennan, Jr.: And I gather, it is the aggregate, in other words, it must be a majority of the aggregate city vote and the majority of the aggregate county vote?
Victor T. Fuzak: Each taken as separate units.
William J. Brennan, Jr.: Yes.
Victor T. Fuzak: That’s correct sir.
William J. Brennan, Jr.: And there was a majority of the aggregate city, but not of the aggregate county?
Victor T. Fuzak: Correct, and it was a majority --
William J. Brennan, Jr.: Even though there maybe of the 12 towns, maybe nine of them, majority there may have voted in favor if the total was not a majority in favor then it was not?
Victor T. Fuzak: That’s correct sir. What you suggest is conceivable, I don’t exactly know how the voting went, but that is correct. What happened in the 1972 referendum was that if you took all the votes and put them into one basket, there was a majority in favor of the adoption of this new county charter. The proportion was 52% to 48% if you did it on that basis, but they did not get the complimentary majority votes that are required by the Constitution and by the Municipal Home Rule Law.
Potter Stewart: And the county is either city or town, there’s nothing, no part of county that's neither city nor town, is that correct?
Victor T. Fuzak: The County -- that’s correct sir, and then included on the towns, there are will be villages and there are villages.
Potter Stewart: The town is what we call our township.
Victor T. Fuzak: Yes sir, that is correct sir. So as the consequence of that failure to obtain approval, the County of Niagara commenced a suit in the District Court seeking a declaration by the District Court that those provisions of the State Constitution and the Municipal Home Rule Law were indeed unconstitutional on these grounds that they denied the "one person, one vote" rule under the Equal Protection Clause. The County of Niagara purported to bring that suit on behalf of all of its cities, all of its citizens within the county. The defendant in that suit was the State of New York. The District Court found that there was no substantial federal question, refused to empanel a Three-Judge Court and dismiss the complaint. That judgment became final. Thereafter, these individual defendants in this action, which the Citizens for a Community Action at the local level, the acronym for which is CCA, begun this action seeking precisely the same declaration of unconstitutionality and precisely the same relief. And that case proceeded now naming the County of Niagara as a defendant or those officials of the county who had official acts to do in connection with the certification of this proposed charter and also the officials of the State of New York who also had to do things in order to make the proposed charter of the local law of the county. There were no hearings in that proceeding, no proof was educed, instead cross motions were made for summary judgment.
Potter Stewart: This was in our Three-Judge Court?
Victor T. Fuzak: Now, there Three-Judge Court was empaneled in this instance, yes sir and cross motions for summary judgment were made.
Potter Stewart: Was there any reference in the course of empaneling a Three-Judge Court to the previous action in which a single judge had not even found it substantial enough to ask for the convention of a Three-Judge Court?
Victor T. Fuzak: Yes sir, the County of Niagara and the State of New York both asserted as affirmative defenses in their answers, the defense of res judicata based on that ground. Now, there was no particular reference in anything that I am aware of in connection with the empaneling of the Three-Judge Court to that previous determination.
Potter Stewart: Of course that would be part of the res judicata, isn’t it?
Victor T. Fuzak: Yes sir.
Potter Stewart: The single judge had found it so and substantial is not even to warrant a request for the convention of a Three-Judge Court?
Victor T. Fuzak: Right sir. So, the Three-Judge Court was empaneled and these cross motions for summary judgment were made, no proof was adduced and no testimony was taken.
William J. Brennan, Jr.: Affidavits?
Victor T. Fuzak: Some affidavits, Your Honor. The moving papers on both motions, I think would have to be characterized as extra ordinarily spare under the circumstances. There was no incisive review of the reasons for the passage of the constitutional provisions or anything of that nature in those papers. While the Court was considering those motions for summary judgment, the county legislature went ahead and adopted a new charter, or attempted to adopt a new charter in 1974 and before decision on this case summary judgment motions. In November of 1974, the county legislature put a new charter and a different charter up to referendum to the voters of the county, which, by its own terms, would supersede any previous charter or any previous form of government for the county and that was put referendum in the same fashion.
William J. Brennan, Jr.: And the form of that government, did that differ from the 1972?
Victor T. Fuzak: It differed in certain respects Your Honor, but not materially. There were some changes in it, I think made in order to accommodate some objections by some people in the town, that type of thing.
William J. Brennan, Jr.: But basically, it would’ve been an executive legislative part.
Victor T. Fuzak: That is correct. And essentially the same result. Essentially that same result and almost by the same percentages or proportions. Again, there was about a 52% total in favor if you took all of the citizens and put them in one basket, and 48% opposed but the citizens of the towns again reject the proposed change in their form of government, the form of county government.
Lewis F. Powell, Jr.: Are the differences relevant to this decision, to this case at all?
Victor T. Fuzak: No, I don’t think they -- I do -- I don’t think we can say that they are Your Honor. There are some different positions involved in the two charters, but I think for all intents and purposes, we ought to regard them here as being equivalent in their scope and in their application and their functions.
Potter Stewart: In the two charters?
Victor T. Fuzak: That’s right sir; that's right sir. After the November 1972 --
Potter Stewart: And then the two votes, regardless of the percentages of the non-precise numbers, the same, factually the two votes are identical?
Victor T. Fuzak: The same result, exactly right, so the voters of the town did not give it majority of approval, the voters of the cities did.
Potter Stewart: And there was an overall majority in this case.
Victor T. Fuzak: There was an overall majority. And again in that situation, the question came as to whether that charter could be implemented. And an application was made, the decision of the Court on the first charter, the 1972 Charter came down shortly after the November 1974 referendum with respect to the 1974 charter. The Niagara County people made an application to the Court to have its judgment apply not to the 1972 Charter which was subject matter of the previous action or the existing action, but to have it apply instead to the 1974 Charter. The Court refused to do that apparently on the grounds that it not have jurisdiction over the 1974 Charter which was not subject to the lawsuit. So, a judgment was entered in January of 1975, declaring a 1972 Charter to be the law of the land on the grounds that the New York State Constitution was unconstitutional and Municipal Home Rule Law was unconstitutional, and that since in spite of the fact that there were no statutory provisions to support this kind of an approach, that since there had been an overall majority, that therefore, that these changes that were proposed could take effect. And so, the January 1975 judgment said, the 1972 Charter is the law of the land. The Attorney General had indicated that he was going to appeal from that judgment. Shortly before the time to appeal expired, he made an announcement that he was not going to carry forward the appeal, and so the town of Lockport, supported by the other towns of the county, made an application for intervention which was granted for the purpose of prosecuting this appeal, and that’s why we’re here today. After that, after the appeal was filed, the State and county officials purported to put into effect the 1974 Charter and not the 1972 Charter as was provided in the original judgment in order of the Court. We raised questions of mootness on the ground that the subject matter of the original action had been destroyed by the subsequent conduct of the party’s litigant. That matter was up before the Court on our original jurisdictional statement. The case was remanded to the District Court, the original judgment was vacated, the case was remanded to the District Court for further proceedings in light of the 1974 Charter referendum. And another proceeding was had, again no proof, but counsels were summoned to the District Court. The District Court found that there was no mootness. The District Court denied an application by the call, plaintiffs here. They had made an application to make sure that the case did in fact have jurisdiction over the 1974 Charter to amend their complaint so as to raise the questions of constitutionality as to the 1974 Charter which would’ve fine. We would’ve had a trial and we could’ve gone through the whole thing, but that was denied as well and the Court found no mootness.
William J. Brennan, Jr.: Need to amend was denied?
Victor T. Fuzak: That’s right sir.
William J. Brennan, Jr.: Yes.
Victor T. Fuzak: The Court found in effect that it was empowered to make its previous judgment which related to the 1972 Charter applied to the 1974 Charter.
Byron R. White: And did it.
Victor T. Fuzak: It did do so, sir.
William J. Brennan, Jr.: Entered a new judgment, did it?
Victor T. Fuzak: It entered a new judgment in October -- in December of 1975.
Byron R. White: So there is no mootness problem in this case?
Victor T. Fuzak: Well, we claim there is a mootness problem and we raise that on this appeal, I would --
Byron R. White: Even with respect -- even after the remand and after the changes in judgment?
Victor T. Fuzak: Yes sir, because we -- our position on that is that prior to that happening the actions of these parties, litigants in fact destroyed the subject matter of the initial lawsuit which was a 1972 Charter. The 1974 Charter was never considered in the lawsuit at all. The record had closed and the matter had gone to appeal.
Byron R. White: But the Court has now -- so, you must say the Court was in error in having its judgment apply to 1974.
Victor T. Fuzak: Yes sir.
Byron R. White: As long as you accept that, it’s not moot?
Victor T. Fuzak: No. Yes sir.
Potter Stewart: But the most -- you claim that the Court did follow procedures that were unusual, if not irregular?
Victor T. Fuzak: Yes sir, I do.
Potter Stewart: But they did -- we do have a decision before us affecting the 1974 Charter?
Victor T. Fuzak: Exactly right sir.
Potter Stewart: Which is the existing charter?
Victor T. Fuzak: That’s right.
William H. Rehnquist: Well, isn’t your complaint with respect to that really that the New York officials without any Federal Court order had already put into effect the 1974 Charter?
Victor T. Fuzak: Yes sir.
William H. Rehnquist: And therefore, there was no need to litigate with respect to that since the plaintiffs had already obtained what they wanted, putting that charter into effect?
Victor T. Fuzak: Yes sir. That put us in a very peculiar position because, we then had to make -- take some action to protect our rights with respect to the 1974 Charter and that’s why we were required to start an action in State Court under Article 78 of our Civil Practice Law.
Byron R. White: Well, I suppose you would have some relief if we reverse the District Court?
Victor T. Fuzak: Yes sir, we certainly would.
William J. Brennan, Jr.: Well, let's see, you’re saying there’s simply no predicate for the order relating to the 1974 Charter?
Victor T. Fuzak: Yes sir. That’s one -- that’s what I am saying.
William J. Brennan, Jr.: There is nothing and therefore it’s an utterly proper order?
Victor T. Fuzak: Correct sir. What happened and point of fact was that when the matter was remanded to the Court, the Court on its own motion brought in the 1974 Charter and made it an exhibit in the proceeding and so on, and then proceeded from that standpoint to include it in the case and act on the 1974 charter, amend the original judgment to make it apply to the 1974 charter.
Potter Stewart: On the reasoning of its original judgment?
Victor T. Fuzak: Correct sir, exactly on the same reason.
Potter Stewart: And, you’ve already conceded the two charters for these --
Victor T. Fuzak: Essentially --
Potter Stewart: -- purposes of this case are identical?
Victor T. Fuzak: Quite Right, Mr. Justice Stewart. The issue here as we see it is whether or not the Equal Protection Clause among these issues, there are mootness and there are other issues concerning the relief that was granted by the Court, but I would like to address myself principally to the constitutional question of whether or not the Equal Protection Clause can require or does require a state to afford its citizens the right to determine by an election process compatible with the "one person, one vote" concept or doctrine, the form or structure of subordinate government instrumentalities within the State. And the appellant's position is that the state is not required to do that by any provision of the constitution, and that the intervention of the federal judiciary in this instance would be improper and was improper. And we say that for these reasons because what is at stake here is very clearly and purely State action within the proper sphere of State action; that is the establishment, the modification, the repeal, the amendment, the abolishment of the state's own internal government structures.
Byron R. White: But do you think you could provide that in a referendum on an Amendment of a county charter that the people in the town get two votes and the people outside the town get one vote?
Victor T. Fuzak: I think that there are -- in all, as in all of these cases, there are points that you reach where the situation is so apparently irrational that it calls for and would require and would merit some judicial intervention. I do not think, however, that the automatic application of the one person, one vote doctrine is proper in any sense.
Byron R. White: And, you would say that suppose there is -- suppose the county charter provided for the maximum milady (ph), just suppose that and there was a proposal that was subject to referendum that the milady would be raised, and you would say this provision in New York the way it is would be proper, namely that the people in the cities would have -- people in the towns would have to have a majority in order to approve the --
Victor T. Fuzak: Yes sir.
Byron R. White: Even though the provision applies to everybody equally?
Victor T. Fuzak: Yes sir, I would for this reason because unlike the other cases where this Court has applied the one vote -- “one person, one vote” doctrine, this case deals strictly and solely and purely with the question of the establishment or change of the structure or form of internal state government. The other cases as you all recall of course, dealt with questions of representation whether or not someone was being deprived of his equal vote in terms of representation.
Byron R. White: Oh! Yes, but just a while ago, you answered me and said that would even apply to milady change, that isn’t a structure?
Victor T. Fuzak: No. Well, I am sorry Your Honor, that is a different thing. You’re talking about a taxation matter.
Byron R. White: Yes.
Victor T. Fuzak: I am sorry, I misunderstood you, I didn’t hear you properly. Now, that’s a different thing, that would not apply in that situation because the --
Byron R. White: You would think that everybody would have to have an equal chance at defeating that law?
Victor T. Fuzak: No, that would not be an appropriate part of the charter. That would not be an appropriate thing for the local law to include as part of the structure of the government. That would be an action that would have to be taken by the appropriate representatives within the government after it was formed. I don’t --
Byron R. White: And some charters have set maximum miladies, I hate to tell him, but they do?
Victor T. Fuzak: Well, those -- that is not in this case, that is not an issue in this case, and the only the -- what is the problem here --
Byron R. White: All you’re talking about is the structure then?
Victor T. Fuzak: Exactly right. And that’s all that was done in this case, and as a matter of fact that's all that constitution or the Municipal Home Rule allows the counties to do is to change their structures in accordance with this complimentary vote, majority vote rule. So, I don't think we can get involved in the kind of problem that you raise Mr. Justice White.
William H. Rehnquist: So, the kinds of things that the New York law permits to be done, are those that the Court has done in Hunter against Pittsburgh?
Victor T. Fuzak: Yes sir, that’s right. It thus -- this case in no way involves any claim by anyone or cannot that anyone is being deprived of an equal vote in terms of the selections of governmental representatives, because whether there is a county charter or whether there is not a county charter, there is an appropriately constitutional republican form of government for the county, and there is no claim here of any discrimination in that sense. And, of course, most of the cases that the Court has applied, the “one person, one vote” rule too involve exactly that point as a matter of representation, the matter of portion, districting and that type of thing. This case does not involve that.
Harry A. Blackmun: Do you feel that Gordon against Lance gives you any support?
Victor T. Fuzak: Yes sir, I very definitely do because I think the Court there found that it was within the political process, political judgment, in effect, of the state to make a determination that instead of having a simple majority to approve additional municipal bond of indebtedness, there should be a requirement of a 60% majority, and the Court said that was perfectly alright, because in certain circumstances and situations, the “one person, one vote” rule does not apply. And, I think that’s very clear from the development of the cases because the Court has refused to have an automatic application of that rule, and that’s exactly what happened in this case, I am afraid, because I am afraid the District Court in rendering its judgment made an assumption that there was an automatic application of the “one person, one vote” doctrine and I take issue with that because I don’t think that is an appropriate assumption. I don’t think it’s appropriate constitutionally, and I don’t think it’s appropriate on the basis of the cases that this Court has decided, in which the Court has refused to apply it like Wells versus Edwards when you’re talking about the election of the judiciary and things of that nature.
Potter Stewart: Originally, that doctrine originally arose of course in terms of what’s called Representative Democracy in the legislative area, and then it was expanded to include one?
Victor T. Fuzak: It was expanded to some extent to include elections involving the incurring of public debt largely.
Potter Stewart: Kolodziesjski against Phoenix.
Victor T. Fuzak: Phoenix City or Phoenix versus Kolodziejski, City of Cipriano, Cipriano versus City of Houma, and that line of cases.
Potter Stewart: Well, and then also in the School District?
Victor T. Fuzak: Like Kramer against the Union Preschool District where there was an election of a representatives --
Potter Stewart: In the State of New York.
Victor T. Fuzak: State of New York, but where there was an election of a representative board, and again I think the overtones there were that the Board that was being elected was fulfilling the functions of representatives of the people and that, I think that clearly fell was in the Avery line of cases, Reynolds versus Sims, Baker, Carr and so on.
Potter Stewart: And, of course, Avery involved the town --
Victor T. Fuzak: Yes sir.
Potter Stewart: -- or county.
Victor T. Fuzak: County.
Potter Stewart: And Hadley against the Junior College or whatever it was?
Victor T. Fuzak: Hadley against the Junior College was another case involving, I believe -- it escapes from me at the moment, I’m sorry to say --
William H. Rehnquist: Junior College. (Voice Overlap)
Victor T. Fuzak: Junior College, yes.
Potter Stewart: You know that went pretty far away from legislative apportionment, didn’t it?
Victor T. Fuzak: The Hadley case?
Potter Stewart: Yes.
Victor T. Fuzak: Well, it did to an extent, Your Honor, and so do in fact, the cases where the one vote -- “one person, one vote” principle has been applied when the subject matter of the elective process is the incurring of public debt.
Potter Stewart: Rather than the structure of the governmental entity itself?
Victor T. Fuzak: Quite right.
William H. Rehnquist: And Hadley and Kramer were both elections to representative bodies albeit of lesser stature than State Legislature?
Victor T. Fuzak: Yes sir, that's correct, and the Court as found --
William J. Brennan, Jr.: And your whole point as I understand it is simply that we do not have here anything that smacks in the slightest of choice of representatives?
Victor T. Fuzak: That’s correct sir.
William J. Brennan, Jr.: You suggest whether or not the county may or may not have a particular structure of government?
Victor T. Fuzak: That is right.
William J. Brennan, Jr.: And whether it can say, even though there’s a majority overall, if it’s not a majority of the aggregate of the voters of the townships, then the county may not have that formed?
Victor T. Fuzak: Whether the state has that sovereign authority to do that in terms of setting up its own form of government.
William J. Brennan, Jr.: Well, apart from that the whole theory as I understand you of Reynolds and Sims and that line, whole line of cases simply is inapplicable?
Victor T. Fuzak: Exactly right.
Potter Stewart: And is it clear, may I ask that the, that the new charter or charters affect the towns quite differently from the way they affect the cities?
Victor T. Fuzak: I don’t think that’s exactly the case.
Potter Stewart: At all.
Victor T. Fuzak: No.
Potter Stewart: So you have --
Victor T. Fuzak: There is no certain -- Mr. Justice Stewart, in answer to your question, there is no transfer of functions as between any of the subsidiary forms of government involved in this particular charter.
Potter Stewart: But in this case that fact, it was not present?
Victor T. Fuzak: That fact is not -- does not --
Potter Stewart: So there’s no real rationale behind this in this case, is that it?
Victor T. Fuzak: Behind what sir?
Potter Stewart: Behind requiring a majority of votes of the town and the majority of the cities separately?
Victor T. Fuzak: Oh! I think there is a rationale behind it.
Potter Stewart: What is it?
Victor T. Fuzak: Your Honor, the rationale is that I think that people have, in different areas of a particular county, have different interests and have different requirements in terms of their county government.
Byron R. White: Even though under the new county charters, you’ve said earlier in your argument that the provisions will apply equally to everyone?
Victor T. Fuzak: They apply equally to --
Byron R. White: I mean , then everyone is subject to them to the same extent?
Victor T. Fuzak: That's right, except insofar as cities and towns do have by State Law, General State Law, somewhat different authorities and powers.
William J. Brennan, Jr.: Well, is it possible that if this is a valid system that the cities might override township interest because of the type of representation they get in county government?
Victor T. Fuzak: As in point of fact, what we have here in Niagara County what the situation is that there happened to be some more residents in the three cities than there are in the towns of the county.
William H. Rehnquist: Do town functions -- what are town functions in your view, is there any law enforcement function, do you have JPs or elector on the township basis?
Victor T. Fuzak: Yes sir, they have JP’s, they have a town board, they have a supervisor.
William H. Rehnquist: They have the constable.
Victor T. Fuzak: They have constables, they have general governmental functions.
William H. Rehnquist: Now is it possible that if the county develops an executive -- what do you have, a sheriff?
Victor T. Fuzak: There is a county sheriff, that’s correct.
William H. Rehnquist: Now, if the sheriff’s department expands a great deal might be need or use of the town constable be diminished?
Victor T. Fuzak: Exactly right.
William J. Brennan, Jr.: Well, you might end up with the county constabulary, is it a --
Victor T. Fuzak: Yes.
William J. Brennan, Jr.: So, are you --
Potter Stewart: Is it possible that the status quo might be more greatly altered with respect to the towns than with respect to the cities?
Victor T. Fuzak: Yes, I think that’s correct sir as a practical matter.
Harry A. Blackmun: Are your (Voice Overlap) taxes entirely separate from towns and cities?
Victor T. Fuzak: Yes sir.
Harry A. Blackmun: They’re not coincidental in boundary or anything?
Victor T. Fuzak: No, they are not.
Lewis F. Powell, Jr.: I was going to inquire whether there could be any adverse tax consequences to the residents of the towns.
Victor T. Fuzak: No, I don’t believe that’s true.
Warren E. Burger: We’ll resume at this point tomorrow morning at 10 o’clock gentlemen.
Victor T. Fuzak: Thank you very much, Your Honor.